United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                December 30, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-20445
                          Summary Calendar



JOSEPH YOUNG,

                                     Plaintiff-Appellant,

versus

JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                                     Defendant-Appellee.

                         --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. 4:03-CV-2265
                         --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Joseph Young appeals the district court’s decision affirming

the denial of his application for disabled widower’s insurance

benefits.   Young has also filed motions to subpoena medical

records and to appoint a private investigator.

     Young has failed to address the district court’s

determination that the Commissioner of Social Security’s decision

was supported by substantial evidence.   Accordingly, this claim

is deemed abandoned.    See Brinkmann v. Dallas County Deputy


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-20445
                                -2-

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).      Further, this

court may not consider Young’s claim that city, county, and state

officials knowingly withheld relevant medical records because

this claim was not presented to the district court.      See

Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir.

1999).   Finally, Young’s allegations of conspiracy,

discrimination, and torture are not relevant to the district

court’s review of his disabled widower’s claim.    Accordingly, the

district court’s judgment is AFFIRMED.    Young’s motions to

subpoena medical records and to appoint a private investigator

are DENIED.

     AFFIRMED; MOTIONS DENIED.